[exhibit102firstamendment001.jpg]
Exhibit 10.2 EXECUTION VERSION FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER This
FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER (this “Amendment”), is entered into
as of September 28, 2016, by and among Basic Energy Services, Inc., as Borrower
(the “Borrower”), the guarantors party hereto (together with Borrower, the “Loan
Parties”), the Lenders party hereto, and Bank of America, N.A. (“BofA”), as
Administrative Agent for the Lenders (in such capacity, “Agent” and collectively
with the Lenders, the “Lender Parties”), Swing Line Lender and L/C Issuer.
RECITALS A. Borrower, the other Loan Parties, Agent and the other Lenders
Parties are parties to that certain Temporary Limited Waiver, dated as of
September 14, 2016 (as amended, the “Temporary Limited Wavier”), pursuant to
which, among other things, the Lender Parties agreed, upon the terms and subject
to the conditions set forth in the Temporary Limited Waiver, to temporarily
waive the Anticipated Event of Default (as defined in the Temporary Limited
Waiver) during the Temporary Limited Waiver Period (as defined in the Temporary
Limited Waiver). B. Borrower, the other Loan Parties, Agent and the Lenders
(including the Lenders party hereto) are parties to that certain Amended and
Restated Credit Agreement, dated as of November 26, 2014 (as has been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which, among other things, the Lenders agreed, upon the
terms and subject to the conditions set forth in the Credit Agreement, to make
loans and other extensions of credit, including the issuance of letters of
credit, to Borrower. C. Borrower has requested that the Lenders party hereto,
which constitute the Required Lenders, amend the Temporary Limited Waiver to
extend the Temporary Limited Waiver Period. D. In accordance with Section 20 of
the Temporary Limited Waiver and subject to the terms hereof, the Required
Lenders and the Loan Parties have agreed to amend the Temporary Limited Waiver
to extend the Temporary Limited Waiver Period. NOW, THEREFORE, in consideration
of the foregoing, the terms, covenants and conditions contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: SECTION 1. Definitions.
Unless otherwise defined in this Amendment, capitalized terms used herein shall
have the meanings ascribed to them in the Temporary Limited Wavier or the Credit
Agreement, as applicable. All references to herein, hereto and words of similar
import mean this Amendment. SECTION 2. Amendment. Each Loan Party and the
Lenders party hereto hereby agree, effective as of the Effective Date (defined
below), that the Temporary Limited Waiver is



--------------------------------------------------------------------------------



 
[exhibit102firstamendment002.jpg]
2 amended by amending and restating clause (f) of Section 3 thereof in its
entirety to read as follows: “(f) As used herein, the term “Temporary Limited
Waiver Period” shall mean the period beginning on the Effective Date and ending
on the earliest to occur of (the occurrence of an event described in clause (i),
(ii) or (iii) below , a “Termination Event”): (i) the occurrence or existence of
any Event of Default (other than the Anticipated Event of Default), (ii) notice
from the Agent or the Required Lenders of the occurrence or existence of any
Temporary Limited Waiver Default (as defined below), (iii) the date on which the
Noteholder Forbearance (as defined below) has terminated or (iv) the later of
(A) October 16, 2016 or (B) such later date as the Required Lenders and the
Borrower may agree in their respective sole discretion.” SECTION 3.
Effectiveness. This Amendment shall become effective at the time (the “Effective
Date”) that the following conditions precedent have been satisfied: (a) the
Agent shall have received duly executed signature pages for this Amendment
signed by the Agent, the Required Lenders, Borrower and the other Loan Parties;
(b) the Agent shall have received evidence reasonably satisfactory to it that
the Term Loan Agent and the “Required Lenders” (as defined in the Term Loan
Agreement) have agreed to an extension of the temporary limited waiver of the
Anticipated Event of Default and any other anticipated Events of Default under
the Term Loan Agreement as to which Borrower has given notice during the period
corresponding to the Temporary Limited Waiver Period as extended hereby; and (c)
the Agent shall have received evidence reasonably satisfactory to it that the
holders of at least 51% of the 2019 Senior Notes have agreed to forbear (the
“Noteholder Forbearance”) from accelerating the maturity of the 2019 Notes as a
result of the Anticipated Event of Default during the period corresponding to
the Temporary Limited Waiver Period as extended hereby. SECTION 4. No Other
Amendments; Reservation of Rights; No Waiver. Except as expressly modified
hereby, all terms, conditions, covenants, representations and warranties
contained in the Temporary Limited Wavier shall remain in full force and effect.
Section 21 of the Temporary Limited Waiver is incorporated into this Amendment
and agreed to, reaffirmed and restated by the Loan Parties as of the Effective
Date. SECTION 5. Governing Law; Consent to Jurisdiction and Venue. This
Amendment and the transactions contemplated hereby, and all disputes between the
parties under or relating to this Amendment or the facts and circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction. Section 10.14 of the Credit Agreement is incorporated herein,
mutatis mutandis, as if a part hereof. SECTION 6. Construction. Section 1.02 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof.



--------------------------------------------------------------------------------



 
[exhibit102firstamendment003.jpg]
3 SECTION 7. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. SECTION 8. Severability. Section 10.12 of the Credit Agreement
is incorporated herein, mutatis mutandis, as if a part hereof. SECTION 9.
Section Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment. SECTION 10. Waiver of Jury Trials. Section 10.15 of the Credit
Agreement is incorporated herein, mutatis mutandis, as if a part hereof. SECTION
11. Final Agreement, Etc. Section 10.21 of the Credit Agreement is incorporated
herein, mutatis mutandis, as if a part hereof. [Signature pages to follow]



--------------------------------------------------------------------------------



 
[exhibit102firstamendment004.jpg]
SIGNATURE PAGE TO FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER IN WITNESS
WHEREOF, this Amendment has been executed by the parties hereto as of the date
first written above. BASIC ENERGY SERVICES, INC. By: /s/Alan Krenek Name: Alan
Krenek Title: Senior Vice President, Chief Financial Officer, Treasurer and
Secretary



--------------------------------------------------------------------------------



 
[exhibit102firstamendment005.jpg]
SIGNATURE PAGE TO FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER GUARANTORS: ACID
SERVICES, LLC ADMIRAL WELL SERVICE, INC. BASIC ENERGY SERVICES GP, LLC BASIC
ESA, INC. BASIC MARINE SERVICES, INC. CHAPARRAL SERVICE, INC. FIRST ENERGY
SERVICES COMPANY GLOBE WELL SERVICE, INC. JETSTAR ENERGY SERVICES, INC. JETSTAR
HOLDINGS, INC. JS ACQUISITION LLC LEBUS OIL FIELD SERVICE CO. MAVERICK COIL
TUBING SERVICES, LLC MAVERICK SOLUTIONS, LLC MAVERICK STIMULATION COMPANY, LLC
MAVERICK THRU-TUBING SERVICES, LLC MCM HOLDINGS, LLC MSM LEASING, LLC PERMIAN
PLAZA, LLC PLATINUM PRESSURE SERVICES, INC. SCH DISPOSAL, L.L.C. SLEDGE DRILLING
CORP. TAYLOR INDUSTRIES, LLC THE MAVERICK COMPANIES, LLC XTERRA FISHING & RENTAL
TOOLS CO. By: /s/Alan Krenek Name: Alan Krenek Title: Senior Vice President,
Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 
[exhibit102firstamendment006.jpg]
SIGNATURE PAGE TO FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER BASIC ENERGY
SERVICES, L.P. By: Basic Energy Services GP, LLC, its sole general partner By:
Basic Energy Services, Inc., its sole member By:/s/Alan Krenek Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary
BASIC ENERGY SERVICES LP, LLC By: /s/Jerry Tufly Name: Jerry Tufly Title: Sole
Manager and President



--------------------------------------------------------------------------------



 